DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021, 25 March 2021, 27 April 2021, 14 July 2021, 21 July 2021, and 28 July 2021 were considered by the examiner.

Response to Amendment
The amendment filed 03 June 2021 has been entered. Claims 1-3, 5-9, 11-22 remain pending in this application.  Claims 1-3 and 9 have been amended and claims 4 and 10 have been canceled.  Claims 19-22 have been newly added. Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 19 February 2021. 

Response to Arguments
Regarding the prior art rejections, Applicant’s arguments with respect to claim(s) 1-3, 5-9, and 11-22 have been considered but are moot in view of the new ground(s) of rejection set forth below.  The terminal disclaimer filed 02 June 2021 overcomes the double patenting rejections.
Terminal Disclaimer
The terminal disclaimer filed on 02 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10495699, 10916665, 10670672, and 10145908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Koga US 2007/0247135 (Koga).
Regarding claim 1, de Coulon teaches (Fig. 8, 9, 10) a magnetic field sensor (see abstract - inductive contactless sensor including coil for magnetic field pick up) comprising:

a coil (see Fig. 11 – primary coil 10) configured to provide a changing magnetic field in response to a changing current in the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil.  Further noted that Fig. 18 teaches external field coil 401);
a magnetic field sensing element (see Fig. 11 – secondary coils 20, 30) supported by the substrate (see Fig. 11 – secondary coils 20, 30 are on silicon substrate 50) to detect a target by detecting variations in the changing magnetic field caused by the target (see Fig. 11 and col. 7, lines 55-62 – secondary coils 20, 30 pick up magnetic field generated by primary coil 10 and channeled by tooth 1, 3, of toothed wheel 0).
De Coulon does not explicitly teach a lead frame having a die attach area, the substrate attached to the die attach area of the lead frame; and a first mold encapsulating the substrate and at least a portion of the lead frame; and a second mold forming at least a partial ring-shaped structure having a central aperture and encapsulating the coil, wherein the coil encircles the central aperture.
Koga teaches (Fig. 3) a lead frame having a die attach area (see Fig. 3 – magnetic sensor 1a includes the terminal 1b corresponding to lead frame.  Also see para [0030] – magnetic sensor 1A is Hall IC MLX 90251 which corresponds to a chip attached to the four terminal lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 3 – magnetic sensor 1A is Hall IC MLX 90251 which corresponds to a chip attached to the four terminal lead frame); and a first mold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by de Coulon to have the semiconductor substrate attached to the die area of a lead frame and encapsulated by mold and to have the coil encapsulated by a second ring shaped mold having a central aperture as taught by Koga as not more than predictable use of prior art elements according to established functions.  One would be motivated attach the semiconductor substrate to the die area of a lead frame and encapsulate with a first mold in order to create standard interface to the die and protect the die as is known in the art.  One would be motivated to modify the coil to have the coil encapsulated by a second mold forming a partial ring-shaped structure having a central aperture in order to protect the coil and accurately position the coil with respect to the semiconductor substrate as taught by Koga (see para [0036]).
Regarding claim 2, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1 with the coil (see Fig. 11 – primary coil 10).
De Coulon does not explicitly teach wherein the coil is adjacent to the first mold.
Koga teaches (Fig. 3) the coil is adjacent to the first mold (see Fig. 3 – coil 6 adjacent to mold of magnetic sensor 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be adjacent to the first mold as taught by Koga in order to achieve even magnetic flux as taught by Koga (see para [0036]).
Regarding claim 3, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, with the coil (see Fig. 11 – primary coil 10).
De Coulon does not explicitly teach wherein the coil is attached to the first mold.
Koga teaches (Fig. 3) the coil is attached to the first mold (see Fig. 3 – coil 6 is indirectly attached to mold of magnetic sensor 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be attached to the first mold as taught by Koga in order to achieve even magnetic flux as taught by Koga (see para [0036]).
Regarding claim 5, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the magnetic field sensing element is closer to the target than the coil (see Fig. 15 – primary coil 301 is further from target 311 than the secondary coils 302 and 303).
Regarding claim 6, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the coil is positioned above or below the substrate (see Fig. 11 – primary coil 10 is positioned on the surface of the substrate and therefore considered “above” the substrate).
Regarding claim 7, de Coulon teaches (Figs. 8, 11, 15, 18) the magnetic field sensor of claim 1, wherein the coil is a separately formed element (see Fig. 18 – primary coil is made in the form of external field coil that is non-integrated and non-planar).  
De Coulon does not explicitly teach the coil is included in a same package with the substrate.
Koga teaches (Fig. 3) the coil is included in a same package with the substrate (see Fig. 3 – coil 6 and magnetic sensor 1a are in same package 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil taught by de Coulon to be in the same package as the substrate as taught by Koga in order to create an integrated and fully packaged device to be used easily in sensing applications.
Regarding claim 8, de Coulon teaches (Fig. 8, 9, and 11) the magnetic field sensor of claim 1, but does not teach wherein the lead frame is between the substrate and the coil.
Koga teaches (Fig. 3) the lead frame is between the substrate and the coil (see Fig. 3 – lead frame with terminals 1b is between sensor and coil 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon to have the lead frame between the substrate and the coil as taught by Koga in order to utilize a separate external coil for achieving a thickness of coil for required current to generate desired field.
Regarding claim 9, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, but does not explicitly teach wherein the first mold is a non-conductive mold material.
Koga teaches (Fig. 3) the first mold is a non-conductive mold material (see para [0030] – magnetic sensor 1A is Hall IC MLX 90251 which includes non-conductive mold material for encapsulating the IC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon to utilize a non-conductive first mold material as taught by Koga in order to insulate and protect the IC.
Regarding claim 14, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, but does not explicitly teach wherein the magnetic field sensing element is a Hall element.
Koga teaches (Fig. 3) the magnetic field sensing element is a Hall element (see para [0030] – magnetic sensor 1A is Hall IC MLX 90251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon to be a Hall element as taught by Koga as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize the low cost and easy circuit integration of a Hall element. 
Regarding claim 15, de Coulon teaches (Figs. 8, 11, 15) the magnetic field senor of claim 1, further including a current source coupled to the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil).
Regarding claim 17, de Coulon teaches (Figs. 8, 11, 15) the magnetic field sensor of claim 1, wherein the variations in the changing magnetic field are caused by movement of the target in the presence of the magnetic field (see Fig. 8 – position of the wheel O is determined by the detection circuitry based on variations in magnetic field based on wheel movement).
Regarding claim 18, de Coulon teaches (Figs. 8, 11, 15) the apparatus capable of performing the magnetic field sensor of claim 1, wherein a direction of the changing magnetic field is in a direction towards or away from the magnetic target (see Fig. 11 – direction of changing magnetic field generated by coil 10 would be in the direction toward and away from the wheel O based on continuation shown in Fig. 11).
Regarding claim 19, de Coulon teaches the magnetic field sensor of claim 1, but does not teach wherein the at least partial ring-shaped structure is one of:
an O-shaped ring structure;
a D-shaped ring structure;
a U-shaped ring structure; or
a C-shaped ring structure.
Koga teaches (Fig. 3) the ring-shaped structure is one of:
an O-shaped ring structure (See Fig. 3 – o-shaped part of insulating resin frame 7);
a D-shaped ring structure;
a U-shaped ring structure; or
a C-shaped ring structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon to include a ring-shaped structure that is an o-shaped ring structure as taught by Koga in order to provide an insulating housing around a circular shaped coil.
Regarding claim 20, de Coulon teaches (Fig. 8, 9, 10) a magnetic field sensor (see abstract - inductive contactless sensor including coil for magnetic field pick up) comprising:
a semiconductor substrate (see Fig. 11 and col. 7, lines 40-62 – silicon substrate 50);
a coil (see Fig. 11 – primary coil 10) configured to provide a changing magnetic field in response to a changing current in the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil.  Further noted that Fig. 18 teaches external field coil 401);
a magnetic field sensing element (see Fig. 11 – secondary coils 20, 30) supported by the substrate (see Fig. 11 – secondary coils 20, 30 are on silicon substrate 50) to detect a target by detecting variations in the changing magnetic field caused by the target (see Fig. 11 and col. 7, lines 55-62 – secondary coils 20, 30 pick up magnetic field generated by primary coil 10 and channeled by tooth 1, 3, of toothed wheel 0).
De Coulon does not explicitly teach a lead frame having a die attach area, the substrate attached to the die attach area of the lead frame;
a first mold having a protrusion and encapsulating the substrate and the lead frame; and
a second mold encapsulating the coil, wherein the coil encircles the protrusion.
Koga teaches (Fig. 3) a lead frame having a die attach area (see Fig. 3 – magnetic sensor 1a includes the terminal 1b corresponding to lead frame.  Also see para [0030] – magnetic sensor 1A is Hall IC MLX 90251 which corresponds to a chip attached to the four terminal lead frame), the substrate attached to the die attach area of the lead frame (see Fig. 3 – magnetic sensor 1A is Hall IC MLX 90251 which corresponds to a chip attached to the four terminal lead frame);
a first mold having a protrusion and encapsulating the substrate and the lead frame (magnetic sensor 1A is Hall IC MLX 90251 which is encapsulated device.  The encapsulated device includes molding that fits into the concave portion 7a, thus considered as a protrusion as the molding extends from the IC chip inside); and
a second mold encapsulating the coil (see Fig. 3 – resin frame 7 forms partial ring shape as shown with central aperture 7a and encapsulates the coil 6), wherein the coil encircles the protrusion (see Fig. 3 – coil 6 encircles aperture 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by de Coulon to have the semiconductor substrate attached to the die area of a lead frame and encapsulated by mold and to have the coil encapsulated by a second ring shaped mold having a central aperture as taught by Koga as not more than predictable use of prior art elements according to established functions.  One would be motivated attach the semiconductor substrate to the die area of a lead frame and encapsulate with a first mold in order to create standard interface to the die and protect the die as is known in the art.  One would be motivated to modify the coil to have the coil encapsulated by a second mold forming a partial ring-shaped structure having a central aperture in order to protect the coil and accurately position the coil with respect to the semiconductor substrate as taught by Koga (see para [0036]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Koga US 2007/0247135 (Koga) in further view of Guo et al. US 2009/0256552 (Guo).
Regarding claim 11, de Coulon in view of Koga teaches the magnetic field sensor of claim 1, but does not teach wherein the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer.
Guo teaches (Fig. 6) the magnetic field sensing element is a tunneling magnetoresistance (TMR) element transducer (see para [0002] – detection of toothed wheels with magnetic tunnel junction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensing element taught by de Coulon in view of Koga to be a tunneling magnetoresistance element as taught by Guo as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to utilize the enhanced sensitivity of tunneling magnetoresistance elements for magnetic field sensing. 

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Koga US 2007/0247135 (Koga) in further view of Butzmann US 2003/0222642 (Butzmann).
Regarding claim 12, de Coulon in view of Koga teaches the magnetic field sensor of claim 1, but does not teach wherein the magnetic field sensing element is a giant magnetoresistive (GMR) transducer.
Butzmann teaches (Fig. 4) the magnetic field sensing element is a giant magnetoresistive (GMR) transducer (see Fig. 4 and para [0110] – the sensor of Fig. 4 is constructed with GMR elements 1, 2, 3, 4 as sensor elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon in view of Koga to be a giant magnetoresistive transducer as taught by Butzmann as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to increase the sensitivity of the magnetic field measurement.
Regarding claim 13, de Coulon in view of Koga teaches the magnetic field sensor of claim 12, but does not teach wherein the GMR transducer comprises a plurality of GMR elements in a bridge configuration.
Butzmann teaches (Fig. 4) the GMR transducer comprises a plurality of GMR elements in a bridge configuration  (see Fig. 4 and para [0110] – the sensor of Fig. 4 is constructed with GMR elements 1, 2, 3, 4 in bridge configuration as shown.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field sensor taught by de Coulon in view of Koga to be a plurality of GMR elements in a bridge configuration as taught by Butzmann as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to increase the sensitivity of the magnetic field measurement.
Regarding claim 16, de Coulon in view of Koga teaches the magnetic field sensor of claim 1, but does not explicitly teach further including a pulsed or transient current source coupled to the coil.
Butzmann teaches (Fig. 4) a pulsed current source coupled to the coil to produce a pulsed, alternating magnetic field (see Fig. 4 and para [0094] - pulse DC source used to generate coil current to obtain particular temporal variation of signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current source taught by de Coulon in view of Koga to be a pulse current source as taught by Butzmann in order to achieve the predictable results of generated a magnetic field with a particular temporal variation. One would be motivated to make such a modification in order to discriminate from other sources of magnetic fields to eliminate undesirable background from the measurement.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner).
Regarding claim 21, de Coulon teaches ((Fig. 8, 9, 10) magnetic field sensor (see abstract - inductive contactless sensor including coil for magnetic field pick up) comprising:
a semiconductor substrate (see Fig. 11 and col. 7, lines 40-62 – silicon substrate 50);
a coil (see Fig. 11 – primary coil 10) configured to provide a changing magnetic field in response to a changing current in the coil (see col. 4, lines 13-15 – primary coil 10 is fed by an alternating current which inherently generates an alternating magnetic field in a coil);
a magnetic field sensing element (see Fig. 11 – secondary coils 20, 30) supported by the substrate to detect a target by detecting variations in the changing magnetic field caused by the target (see Fig. 11 and col. 7, lines 55-62 – secondary coils 20, 30 pickup magnetic field generated by primary coil 10 and channeled by tooth 1, 3, of toothed wheel 0).
De Coulon does not teach a lead frame having a die attach area on a first surface, the lead frame having a second surface opposite the first surface; the semiconductor substrate attached to the die attach area of the lead frame; the coil attached to the second surface of the lead frame and a mold encapsulating the substrate, the lead frame and the coil.
Ausserlechner teaches (Fig. 7A, 7B) a lead frame having a die attach area on a first surface (see Fig. 7B - metal sheet layer 704 with pins 718 is manufactured by lead frame manufacturer per para [0080] and understood to be a lead frame), the lead frame having a second surface opposite the first surface (see Fig. 7B), the substrate attached to the die attach area of the lead frame (see Fig. 7B – die 706 is attached to metal layer 704); the coil attached to the second surface of the lead frame (see Fig. 7B – coil formed by layer 702 on second side of lead frame as die 706) and a mold encapsulating the substrate, the lead frame and the coil (see Fig. 7B and para [0078] – sensor package 720 is a mold body which as shown encapsulates the lead frame 704 and 718.  Package also capsules coil formed by layer 702).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate taught by de Coulon to be attached to the die area of a lead frame and encapsulated by mold as taught by Ausserlechner as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to provide a standard interface to the die and protect the die as is known in the art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Ausserlechner US 2011/0248711 (Ausserlechner) and in further view of Koga US 2007/0247135 (Koga).
Regarding claim 22, de Coulon in view of Ausserlechner teaches the magnetic field sensor of claim 21, but does not teach a mandrel attached to the second surface of the lead frame, wherein the coil encircles the mandrel.
Koga teaches (Fig. 3) a mandrel attached to the second surface of the lead frame, wherein the coil encircles the mandrel (see Fig. 3 – resin frame 7 includes mandrel portion in center which is encircled by the coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by de Coulon in view of Ausserlechner to include a mandrel attached to the second surface of the lead frame wherein the coil encircles the mandrel as taught by Koga in order to create an insulating frame for positioning the coil with respect to the magnetic field sensing element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868